UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                           :
YESID RIOS SUAREZ,                                         :                   2/26/2020
                                                           :
                                         Plaintiff,        :
                                                           :
                      - against –                          :   17-CV-00133 (VSB) (SDA)
                                                           :
UNITED STATES OF AMERICA,                                  :      OPINION & ORDER
                                                           :
                                         Defendant.        :
                                                           :
-----------------------------------------------------------X

Appearances:

Yesid Rios Suarez
U.S. Penitentiary – McCreary
Pine Knot, New York
Pro Se

Jeffrey Coffman
United States Attorney’s Office for the Southern District of New York
New York, New York
Counsel for Defendant

VERNON S. BRODERICK, United States District Judge:

        On January 6, 2017, Petitioner Yesid Suarez filed a motion to vacate, set aside, or correct his

sentence under 28 U.S.C. §2255. By Opinion and Order dated November 27, 2017, Judge Forrest

denied the motion, sua sponte. (Doc. 6). On January 29, 2018, Suarez filed a notice of appeal and

request for certificate of appealability. (Doc. 7). By Opinion and Order dated February 5, 2018,

Judge Forrest declined to issue a certificate of appealability. (Doc. 8). On May 31, 2018, the

Second Circuit issued an order vacating Judge Forrest’s November 27, 2017 Opinion and Order to

the extent that it sua sponte denied Suarez’s ineffective assistance of counsel claim and remanding

in part for the court to further consider that claim “after securing a response from the Government

and affidavits from Appellant’s attorneys.” (Doc. 11.)
       On September 19, 2018, the case was reassigned to me. On January 7, 2019, Petitioner filed

a motion challenging the Court’s subject matter jurisdiction. (Doc. 32). On March 4, 2019, I

referred the action to Magistrate Judge Stewart D. Aaron for a report and recommendation on

Petitioner’s § 2255 motion. (Doc. 33). On April 17, 2019, Judge Aaron entered an Order stating he

would consider Petitioner’s subject matter jurisdiction motion in connection with the § 2255

motion. (Doc. 34). Before me is Judge Aaron’s June 3, 2019, Report and Recommendation, which

recommends denying Petitioner’s motions.

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “To accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court need

only satisfy itself that there is no clear error on the face of the record.” Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985).

       Here, the Report and Recommendation provided that “the parties shall have fourteen (14)

days . . . from service of this Report and Recommendation to file written objections.” (Doc. 33 at

22.) On June 24, 2020 Petitioner sought an extension to file objections to Judge Aaron’s Report and

Recommendation. (Doc. 36.) On June 27, 2019, I granted Petitioner’s request and extended the

time to file objections to July 29, 2019. (Doc. 37.) To date, Petitioner has not filed objections nor

requested additional time to file objections. Because Petitioner has not submitted objections to the

Report and Recommendation, I apply the clear error standard. DiPilato, 662 F. Supp. 2d at 339;

Lewis, 573 F. Supp. 2d at 811; Wilds, 262 F. Supp. 2d at 169. I have reviewed Judge Aaron’s

thorough and well-reasoned Report and Recommendation for clear error and, after careful review,

find none. I therefore adopt the Report and Recommendation in its entirety.

       In addition, because Petitioner has not made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue, see 28 U.S.C. § 2253, and the Court


                                                        2
certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in

good faith.

        The Clerk of Court is respectfully directed to terminate all pending motions and close the
case.

        The Clerk of Court is further directed to mail a copy of this Order to the pro se Petitioner.

SO ORDERED.


Dated: February 26, 2020
       New York, New York
                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                       3
